Case 1:18-cv-00323-MAC-KFG Document 15 Filed 04/15/20 Page 1 of 2 PageID #: 51




 UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


 THOMAS ROY WILCOX,                                §
                                                   §
                 Plaintiff,                        §
                                                   §
 versus                                            §   CIVIL ACTION NO. 1:18-CV-323
                                                   §
 ORANGE COUNTY, TEXAS, et al.,                     §
                                                   §
                 Defendants.                       §

       MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
         THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Thomas Roy Wilcox, proceeding pro se, filed the above-styled civil rights lawsuit

 against Dennis Powell, the Orange County Correctional Facility and Rex Peveto pursuant to 42

 U.S.C. § 1983. The court previously referred this matter to the Honorable Keith F. Giblin,

 United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636 and orders of this

 court. The magistrate judge has submitted a Report and Recommendation of United States

 Magistrate Judge recommending this case be dismissed for failure to state a claim upon which

 relief may be granted.

          The court has received the Report and Recommendation, along with the record, pleadings,

 and all available evidence. Plaintiff filed objections to the magistrate judge’s Report and

 Recommendation.

          The court has conducted a de novo review of the objections in relation to the pleadings and

 the applicable law.    After careful consideration, the court is of the opinion the objections are

 without merit. Plaintiff’s allegations fail to establish a basis under which any of the named

 defendants could be liable in a lawsuit brought pursuant to Section 1983. He has therefore failed

 to state a claim upon which relief may be granted.
Case 1:18-cv-00323-MAC-KFG Document 15 Filed 04/15/20 Page 2 of 2 PageID #: 52



                                              ORDER

        Accordingly, the objections filed by plaintiff are OVERRULED. The findings of fact and

 conclusions of law set forth in the report of the magistrate judge are correct, and the report of the

 magistrate judge is ADOPTED. A final judgment shall be entered dismissing this lawsuit.

          SIGNED at Beaumont, Texas, this 15th day of April, 2020.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
